Name: 1999/265/EC: Commission Decision of 26 March 1999 authorising the Member States to permit temporarily the marketing of seed of certain species not satisfying the requirements of Council Directives 66/401/EEC or 66/402/EEC (notified under document number C(1999) 794)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  plant product;  means of agricultural production;  marketing;  tariff policy
 Date Published: 1999-04-21

 Avis juridique important|31999D02651999/265/EC: Commission Decision of 26 March 1999 authorising the Member States to permit temporarily the marketing of seed of certain species not satisfying the requirements of Council Directives 66/401/EEC or 66/402/EEC (notified under document number C(1999) 794) Official Journal L 104 , 21/04/1999 P. 0026 - 0028COMMISSION DECISIONof 26 March 1999authorising the Member States to permit temporarily the marketing of seed of certain species not satisfying the requirements of Council Directives 66/401/EEC or 66/402/EEC(notified under document number C(1999) 794)(1999/265/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed(1), as last amended by Directive 98/96/EC(2), and in particular Article 17 thereof,Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed(3), as last amended by Directive 99/8/EC(4), and in particular Article 17 thereof,Having regard to the requests submitted by Finland, Sweden and the United Kingdom,(1) Whereas in the abovementioned Member States the quantity of available seed of spring varieties of fodder plants or cereals which satisfies the requirements of the said Directives in relation to the germination capacity or, in the case of Finland in so far as cereal seed of the category "certified seed" is concerned, also the conditions in respect of the maximum number of generations following "basic seed", is insufficient and is therefore not adequate to meet these countries' needs;(2) Whereas it is not possible to cover this demand satisfactorily with seed from other Member States, or from third countries, satisfying all the requirements laid down in the Directives;(3) Whereas Finland, Sweden and the United Kingdom should therefore be authorised to permit for a period expiring on 30 June 1999 the marketing of seed of spring varieties of fodder plants or cereals subject to less stringent requirements;(4) Whereas, moreover, other Member States which are able to supply Finland, Sweden or the United Kingdom with seed not satisfying the requirements of the Directives should be authorised to permit the marketing of such seed;(5) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry,HAS ADOPTED THIS DECISION:Article 1Finland is authorised to permit, for a period expiring on 30 June 1999, for the species and on the terms set out in the Annex hereto, the marketing in its territory of certified seed of spring varieties of fodder plants or cereals which does not satisfy the requirements laid down in Directives 66/401/EEC or 66/402/EEC, with regard to the minimum germination capacity, or in so far as cereal is concerned, also the conditions in respect of the maximum number of generations following "basic seed", provided that the following requirements where applicable are satisfied:(a) the germination capacity is at least that laid down in the Annex hereto;(b) the maximum number of generations following "basic seed" is that laid down in the Annex hereto;(c) the official label shall state- where (a) is applicable the germination ascertained in the report on official seed testing,- where (b) is applicable the actual number of generations following "basic seed".Article 2Sweden is authorised to permit, for a period expiring on 30 June 1999, for the species and on the terms set out in the Annex hereto, the marketing in its territory of seed of spring varieties of fodder plants or cereals which does not satisfy the requirements laid down in Directives 66/401/EEC or 66/402/EEC, with regard to the minimum germination capacity, provided that the following requirements are satisfied:(a) the germination capacity is at least that laid down in the Annex hereto;(b) the official label shall state the germination ascertained in the report on official seed testing.Article 3The United Kingdom is authorised to permit, for a period expiring on 30 June 1999, for the species and on the terms set out in the Annex hereto, the marketing in its territory of seed of spring varieties of cereals which do not satisfy the requirements laid down in Directive 66/402/EEC, with regard to the minimum germination capacity, provided that the following requirements are satisfied:(a) the germination capacity is at least that laid down in the Annex hereto;(b) the official label shall state the germination ascertained in the report on official seed testing.Article 41. The Member States other than the applicant Member States are also authorised to permit, on the terms set out in Article 1 to 3 and for the purposes intended by the applicant Member States, the marketing in their territories of the seed authorised to be marketed under this Decision.2. For the purpose of the application of paragraph 1, the Member States concerned shall assist each other administratively. The applicant Member States shall be notified by other Member States of their intention to permit the marketing of such seed before any authorisation may be granted. The applicant Member States may object only if the entire amount set out in this Decision has already been allocated.Article 5Member States shall immediately notify the Commission and the other Member States of the various quantities of seed labelled and permitted to be marketed in their territories pursuant to this Decision.Article 6This Decision is addressed to the Member States.Done at Brussels, 26 March 1999.For the CommissionKarel VAN MIERTMember of the Commission(1) OJ L 125, 11.7.1966, p. 2298/66.(2) OJ L 25, 1.2.1999, p. 27.(3) OJ 125, 11.7.1966, p. 2309/66.(4) OJ L 50, 26.2.1999, p. 26.ANNEX>TABLE>